Citation Nr: 1639265	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Since the Veteran was issued a Statement of the Case in June 2012 additional records have been added to the claims folder to include an audiogram dated in April 2012.  Although a Supplement Statement of the Case has not been issued following receipt of this evidence, the records are duplicate copies of private records in the file at the time of the June 2012 Statement of the Case.  Thus a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304

In February 2013 the Veteran withdrew his request for a Board hearing. 


FINDINGS OF FACT

1. A hearing loss disability was not manifest during active service or within one year of service discharge; and, the Veteran's diagnosed bilateral hearing loss is not etiologically related to service.  

2. The evidence is in equipoise as to whether the Veteran's tinnitus is related to his service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the Veteran's claim of entitlement to service connection for tinnitus is resolved in the Veteran's favor, compliance with the VCAA regarding this issue is moot.  As for the claim of entitlement to service connection for bilateral hearing loss, the duty to notify has been met.  See May 2011 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded a VA examination in May 2011.  The Board finds the VA examination and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examination is fully adequate regarding the Veteran's claim for bilateral hearing loss as the examiner reviewed the claims folder, provided a medical history, clinical evaluation and an opinion along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Bilateral Hearing Loss 

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley 5 Vet. App. At 160 (1993).

The Veteran contends that his bilateral hearing loss is attributable to in-service noise exposure as a mechanic working with jet engines.  See, e.g., April 2011 claim, and July 2012 statement and September 2016 brief from the Veteran's representative.  The Veteran's DD 214 shows that he was an aircraft mechanic during service.  

Service treatment records do not show a bilateral hearing loss disability.  Upon entrance into service in September 1960, an audiogram shows pure tone thresholds when converted from ASA units to ISO units (ISO units are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385) in decibels at: 500, 1000, 2000, and 4000 Hertz were 20, 10, 15, and 10 in both ears.  An inservice audiogram in February 1963 shows pure tone thresholds when converted from ASA units to ISO units in decibels at: 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 10, 10 , and 10 in the right ear and 20, 15, 15, 15, and 10 in the left ear.  On a discharge examination in June 1964, pure tone thresholds when converted from ASA units to ISO units in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 5, 10, and -5 in the right ear and 15, 10, 0, 10, and 5 in the left ear.  

Sensorineural hearing loss is not shown to have been manifest within one year of the Veteran's separation from active service nor for many years after service.  On VA examination in May 2011, the diagnosis was bilateral sensorineural hearing loss and at the time of the examination the Veteran did not have left ear hearing loss per the criteria in 38 C.F.R. § 3.385.  The examiner noted that the Veteran had noise exposure during service as a vehicle mechanic.  He also had noise exposure prior to service while working on a farm.  After service he had recreational noise exposure while hunting with shotguns and rifles without wearing ear protection.  

The accompanying audiogram shows that puretone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as follows: 0, 10, 5, 40, and 60, and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as follows 0, 10, 15, 25, and 30.  The speech recognition score, using the Maryland CNC Test, was 96 percent in both ears.  

The examiner opined that the Veteran's hearing loss was not due to noise exposure in service as the Veteran's hearing was normal upon separation.  The examiner explained that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss 

Although the Veteran did not meet the criteria for left ear hearing loss on the May 2011 VA examination, a private audiogram in April 2012 shows that he met the criteria for left ear hearing loss as puretone thresholds at 4000 Hertz in the left ear were 40 decibels.  It is noteworthy that the right ear had 60 decibels.  While this audiogram was uninterpreted, this is a straightforward graph and the Board as finder of fact can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).  

Thus the Veteran has a current diagnosis of bilateral hearing loss and based on his duties as an aircraft mechanic during service, his noise exposure during active service is conceded.  However, the May 2011 VA medical opinion that the Veteran's bilateral hearing loss is not related to service is persuasive.  The opinion is well reasoned and thorough.  The examiner considered the entire record, including service treatment records, as well as the Veteran's historical accounts and based on medical principles provided a rationale for the conclusion rendered.  Therefore, the May 2011 VA examination warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Consideration has been given to the Veteran's personal assertion that his present hearing loss is related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Sensorineural hearing loss is not a condition that is readily amenable to mere lay diagnosis (a diagnosis requires specific testing) or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). 

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing acuity, but there is no indication that he is competent to diagnose sensorineural hearing loss or to etiologically link such a diagnosis to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. The Veteran's lay opinion also is outweighed by the existing medical evidence of record.  

In July 2012 and September 2016, the Veteran through his representative indicated that the onset of his bilateral hearing loss was in service.  The Board finds that the Veteran's statements are not credible as they are inconsistent with his previous self-reported history regarding the onset of his bilateral hearing loss.  It is of significant import that the Veteran in his claim received in April 2011, specifically stated that although his tinnitus began in 1964 his hearing loss began in 2006.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Further, in addition to the Veteran's inconsistent statements the absence of any lay or medical evidence for decades after service weighs the evidence against a finding that the Veteran's current bilateral hearing loss was present in service or immediately after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors").  

Sensorineural hearing loss is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, any assertions of continuity of symptomatology pertaining to the Veteran's bilateral hearing loss are outweighed by the evidence of record for the reasons discussed above.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran has a diagnosis of tinnitus.  See, e.g., May 2011 VA examination.  He contends that he has had tinnitus since service.  See, e.g., April 2011 claim.  

Second, while the Veteran's service treatment records do not show complaints, findings or treatment for tinnitus, as discussed above, the evidence indicates in-service noise exposure.  The Veteran's DD-214 shows that he was an aircraft mechanic during service.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, although on the May 2011 VA examination the examiner opined that tinnitus was not due to military noise exposure during service, the examiner's opinion was based on the rationale that the first documented report of tinnitus was in the Veteran's April 2011 claim, which was many years after the Veteran's discharge from service.  However, the Board finds that the Veteran's report of ongoing tinnitus since service to be competent, credible, and probative of the presence of in-service noise exposure and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Throughout the appeal period the Veteran consistently has averred that he has had tinnitus since service.  See April 2011 claim and statements from the Veteran's representative in July 2012 and September 2016.  His acoustic trauma during service is conceded and the May 2011 VA examiner did opine that the Veteran's tinnitus was intermittent and recurrent.  Therefore, considering the totality of the evidence, the Board finds that the evidence is equipoise on the question of a nexus pursuant to 38 C.F.R. § 3.303(b) between service and the Veteran's current tinnitus.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


